EXHIBIT 10.4

AMENDMENT

to

EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated as of
March 21, 2013, by and between Cell Therapeutics, Inc., a Washington corporation
(the “Company”), and James A. Bianco, M.D. (the “Executive”).

WHEREAS, the Executive is currently employed by the Company pursuant to that
certain Employment Agreement, effective as of January 1, 2011 (the “Employment
Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Agreement, as
provided herein.

NOW, THEREFORE, the parties agree as follows:

1. The last sentence of Section 4 of the Agreement is hereby amended and
restated to read in its entirety as follows: “In addition, the Company shall
reimburse Executive for his retainer fees for direct primary care physician
services each year, subject to a maximum cap on such reimbursements of Thirty
Thousand Dollars ($30,000) for each year.”

2. Except as expressly modified herein, the Agreement shall remain in full force
and effect in accordance with its original terms.

3. Capitalized terms that are not defined herein shall have the meanings
ascribed to them in the Agreement.

4. This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered on the day and year first above written.

 

CELL THERAPEUTICS, INC. By:   /s/ Louis A. Bianco  

Louis A. Bianco

Executive Vice President, Finance and Administration

EXECUTIVE

/s/ James A. Bianco, M.D.

James A Bianco, M.D.

 

2